                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NORTH DAKOTA

Daniel Gilliland,                             )
                                              )
                  Plaintiff,                  )        ORDER CANCELING FINAL PRETRIAL
                                              )        CONFERENCE AND TRIAL
         vs.                                  )
                                              )
North Dakota Pipeline                         )        Case No. 1:17-cv-191
Company, L.L.C.,                              )
                                              )
                  Defendant.                  )


         The final pretrial conference set for September 5, 2019, and the trial set September 17, 2019

are CANCELLED. The court will establish new dates if it denies the pending motion for summary

judgment.1

         IT IS SO ORDERED.

         Dated this 5th day of August, 2019.

                                                       /s/ Charles S. Miller, Jr.
                                                       Charles S. Miller, Jr., Magistrate Judge
                                                       United States District Court




         1
           The parties should not draw any conclusions from this order how the court is going to rule on the motion.
The court has not yet been able to get to the pending motion for summary judgment because it is still addressing
other matters that are older or that have priority. The court issues the order only because it does not want the parties
to incur costs unnecessarily. As always, the parties are encouraged to consider settlement.

                                                           1
2
